Exhibit 10.38

COLLATERAL ASSIGNMENT OF TIMESHARE PROJECT PROCEEDS

COLLATERAL ASSIGNMENT OF TIMESHARE PROJECT PROCEEDS, dated as of November 30,
2006 (this “Assignment”), made by PH FEE OWNER LLC, a Delaware limited liability
company (“Fee Owner”), and OPBIZ, L.L.C., a Nevada limited liability company
(“OpBiz”) and TSP OWNER LLC a Delaware limited liability company (“TSP Owner”
and, together with Fee Owner, individually or collectively as the context
indicates, “Assignor”), each having its principal place of business at 3667 Las
Vegas Boulevard South, Las Vegas, Nevada 89109, in favor of COLUMN FINANCIAL,
INC., a Delaware corporation having an address at 11 Madison Avenue, New York,
New York 10010 (together with its successors and/or assigns, “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings assigned
such terms in that certain Loan Agreement, dated as of the date hereof, between
Fee Owner and OpBiz (collectively, “Borrower”), collectively, as borrower, and
Assignee, as lender (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”).


1.             ASSIGNMENT.  FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED BY ASSIGNOR, ASSIGNOR HEREBY
ASSIGNS, GRANTS, DELIVERS AND TRANSFERS TO ASSIGNEE, AS ADDITIONAL SECURITY FOR
THE FULL AND TIMELY REPAYMENT OF THE LOAN MADE PURSUANT TO THE LOAN AGREEMENT
AND TIMELY PERFORMANCE OF ALL OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS,
ALL OF ASSIGNOR’S RIGHT, TITLE AND INTEREST, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, NOW EXISTING OR HEREAFTER ARISING, IN AND TO ANY AND ALL TIMESHARE
PROJECT PROCEEDS (SUCH RIGHT, TITLE AND INTEREST BEING COLLECTIVELY REFERRED TO
HEREIN AS THE “COLLATERAL”).  THE ASSIGNMENT HEREUNDER OF THE COLLATERAL IS
INTENDED, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE AN ABSOLUTE ASSIGNMENT
FROM ASSIGNOR TO THE ASSIGNEE AND NOT MERELY THE PASSING OF A SECURITY
INTEREST.  AS USED HEREIN, “COLLATERAL AGREEMENT(S)” SHALL MEAN ANY DOCUMENTS,
NOW OR HEREAFTER EXISTING, PURSUANT TO WHICH ASSIGNEE IS ENTITLED TO RECEIVE
TIMESHARE PROJECT PROCEEDS.


2.             LOAN DOCUMENTS.  TSP OWNER  HEREBY APPROVES OF THE LOAN DOCUMENTS
AND THE TERMS THEREOF, AND COVENANTS AND AGREES TO BE BOUND AND TO ABIDE BY THE
TERMS THEREOF GOVERNING THE TIMESHARE PROJECT, THE TIMESHARE PROJECT PROPERTY
AND THE TIMESHARE PROJECT PROCEEDS, INCLUDING WITHOUT LIMITATION, SECTION 5.2.11
OF THE LOAN AGREEMENT.


3.             DEFENSE OF CLAIMS.  TSP OWNER COVENANTS AND AGREES TO APPEAR IN
AND DEFEND, AT ASSIGNOR’S SOLE COST AND EXPENSE, ANY ACTION OR PROCEEDING
ARISING UNDER, GROWING OUT OF OR IN ANY MANNER CONNECTED WITH THE COLLATERAL OR
THE OBLIGATIONS, DUTIES OR LIABILITIES OF ASSIGNOR UNDER THE COLLATERAL
AGREEMENTS, AND TO PAY ALL REASONABLE COSTS AND EXPENSES OF ASSIGNEE, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS AND EXPENSES, IN ANY
SUCH ACTION OR PROCEEDING IN WHICH ASSIGNEE MAY APPEAR.


4.             REMEDIES.  SHOULD ASSIGNOR FAIL TO MAKE ANY PAYMENT OR TO DO ANY
ACT REQUIRED OF ASSIGNOR PURSUANT TO THIS ASSIGNMENT AND SUCH FAILURE SHALL
CONTINUE BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD, THEN, ASSIGNEE (OR ITS
DESIGNEE OR NOMINEE) MAY (BUT WITHOUT OBLIGATION TO DO SO AND WITHOUT RELEASING
ASSIGNOR OR ANY OTHER PERSON FROM ANY OBLIGATION UNDER THE COLLATERAL AGREEMENTS
OR THIS ASSIGNMENT) MAKE OR DO THE SAME, AFTER GIVING NOTICE TO ASSIGNOR OF ITS
INTENTION TO SO MAKE OR DO, IN SUCH MANNER AND TO SUCH EXTENT AS ASSIGNEE (OR
ITS DESIGNEE OR NOMINEE) MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF AND
THEREOF, INCLUDING


--------------------------------------------------------------------------------



SPECIFICALLY, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE RIGHT TO
APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING PURPORTING TO AFFECT THE SECURITY
HEREOF OR THE RIGHTS OR POWERS OF ASSIGNEE AND ALSO THE RIGHT TO PERFORM AND
DISCHARGE EACH AND EVERY OBLIGATION, COVENANT AND AGREEMENT OF ASSIGNOR IN
RESPECT OF THE COLLATERAL, AND IN EXERCISING ANY SUCH POWERS TO PAY NECESSARY
COSTS AND EXPENSES, EMPLOY COUNSEL AND INCUR AND PAY REASONABLE ATTORNEYS’ FEES
AND COSTS AND EXPENSES.  ANY CURING BY ASSIGNEE OF ASSIGNOR’S DEFAULT IN RESPECT
OF THE COLLATERAL SHALL NOT BE CONSTRUED AS AN ASSUMPTION BY ASSIGNEE OF ANY OR
ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF ASSIGNOR RELATING TO THE
COLLATERAL, AS THE CASE MAY BE.  ASSIGNEE (OR ITS DESIGNEE OR NOMINEE) MAY
EXERCISE ALL RIGHTS AND REMEDIES CONTAINED HEREIN AND IN THE LOAN DOCUMENTS AND
WITHOUT REGARD FOR THE ADEQUACY OF SECURITY FOR THE OBLIGATIONS OF BORROWER
HEREBY SECURED, EITHER IN PERSON OR BY AGENT WITH OR WITHOUT BRINGING ANY ACTION
OR PROCEEDING AND EXERCISE ALL RIGHTS IN RESPECT OF THE COLLATERAL AND DO ANY
ACTS THAT ASSIGNEE (OR ITS DESIGNEE OR NOMINEE) DEEMS PROPER TO PROTECT THE
SECURITY HEREOF, AND UPON THE OCCURRENCE OF SUCH EVENT ASSIGNOR SHALL NOT
EXERCISE ANY FURTHER RIGHTS IN RESPECT OF THE COLLATERAL TO THE EXTENT SUCH
EXERCISE WOULD IN ANY WAY INTERFERE WITH, DIMINISH, FRUSTRATE OR INHIBIT (I) ANY
EXERCISE OF ASSIGNEE OF ITS REMEDIES IN CONNECTION WITH THE COLLATERAL, (II) ANY
RIGHT OF ASSIGNEE WITH RESPECT TO THE COLLATERAL, (III) THE VALUE OF THE
COLLATERAL OR (IV) OTHERWISE ADVERSELY AFFECT THE COLLATERAL OR THE PURPOSES OF
THIS AGREEMENT.  NO COMMISSION OF ANY ACT AUTHORIZED BY THIS SECTION 6 SHALL BE
DEEMED TO CURE OR WAIVE ANY DEFAULT, OR TO WAIVE, MODIFY OR AFFECT ANY NOTICE OF
AN EVENT OF DEFAULT, UNDER THE LOAN AGREEMENT, OR TO INVALIDATE ANY ACT DONE
PURSUANT TO SUCH NOTICE.  ASSIGNEE SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN
INSTRUMENT), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED
ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY EVENT OF DEFAULT OR
IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE TO
EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF ASSIGNEE ANY RIGHT, POWER
OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  A WAIVER BY ASSIGNEE OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH ASSIGNEE
OTHERWISE HAS ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN PROVIDED
ARE CUMULATIVE, MAY BE EXERCISED SINGULARLY OR CONCURRENTLY, AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


5.             PERFORMANCE OF ASSIGNOR’S OBLIGATIONS.  ASSIGNOR SHALL PAY
IMMEDIATELY UPON DEMAND ALL REASONABLE SUMS EXPENDED BY ASSIGNEE UNDER THE
AUTHORITY HEREOF TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE AND SUCH
PAYMENT OBLIGATION SHALL BE SECURED HEREBY.


6.             REPRESENTATIONS AND WARRANTIES.  ASSIGNOR REPRESENTS AND WARRANTS
THAT:


(A)           ASSIGNOR WILL BENEFIT FROM ASSIGNEE’S MAKING THE LOAN TO BORROWER.


(B)           A TRUE AND CORRECT COPY OF EACH COLLATERAL AGREEMENT IN EFFECT ON
THE DATE HEREOF HAS BEEN DELIVERED TO ASSIGNEE AND, NONE OF THE FOREGOING HAS
BEEN AMENDED, MODIFIED OR OTHERWISE CHANGED IN ANY MATERIAL RESPECT AND ALL OF
THE FOREGOING ARE IN FULL FORCE AND EFFECT;


(C)           IT HAS THE FULL POWER, RIGHT AND AUTHORITY TO ASSIGN ITS INTEREST
IN THE COLLATERAL;

2


--------------------------------------------------------------------------------



(D)           IT HAS NOT TRANSFERRED, ASSIGNED, GRANTED A SECURITY INTEREST IN
OR OTHERWISE ENCUMBERED ITS INTEREST IN AND TO THE COLLATERAL OTHER THAN IN
FAVOR OF ASSIGNEE;


(E)           NO SECURITY AGREEMENT, FINANCING STATEMENT OR OTHER DOCUMENT IS ON
FILE OR OF RECORD IN ANY PUBLIC OFFICE WITH RESPECT TO THE COLLATERAL, OTHER
THAN IN FAVOR OF ASSIGNEE; AND


(F)            IT HAS NOT PERFORMED ANY ACT OR EXECUTED ANY INSTRUMENT THAT
MIGHT PREVENT ASSIGNEE FROM OPERATING UNDER ANY OF THE TERMS AND CONDITIONS
HEREOF, OR THAT WOULD LIMIT ASSIGNEE IN SUCH OPERATION.


7.             COUNTERPARTY COOPERATION.  ASSIGNOR SHALL IMMEDIATELY NOTIFY THE
COUNTERPARTIES OF THIS ASSIGNMENT AND AUTHORIZE AND DIRECT THE COUNTERPARTIES
TO, UNLESS DIRECTED OTHERWISE BY ASSIGNEE, PAY ALL TIMESHARE PROJECT PROCEEDS
DIRECTLY TO ASSIGNEE IN ACCORDANCE WITH THE INSTRUCTIONS SET FORTH ON
SCHEDULE-1.


8.             NO OBLIGATION OF ASSIGNEE.  ASSIGNEE SHALL NOT BE OBLIGATED TO
PERFORM OR DISCHARGE, NOR DOES IT HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY
OBLIGATION, DUTY OR LIABILITY OF ASSIGNOR UNDER THE COLLATERAL AGREEMENTS OR
OTHERWISE IN RESPECT OF THE COLLATERAL BY REASON OF THIS ASSIGNMENT.  SHOULD
ASSIGNEE INCUR ANY LOSS, COST, CLAIM, DEMAND, EXPENSE, LIABILITY OR DAMAGE UNDER
THE COLLATERAL AGREEMENTS OR OTHERWISE IN CONNECTION WITH THE COLLATERAL, OR BY
REASON OF THIS ASSIGNMENT, OR IN THE DEFENSE AGAINST ANY SUCH CLAIMS OR DEMANDS,
THE AMOUNT THEREOF, INCLUDING REASONABLE COSTS AND EXPENSES AND REASONABLE
ATTORNEYS’ FEES, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE, SHALL BE
SECURED HEREBY AND ASSIGNOR SHALL REIMBURSE ASSIGNEE THEREFOR IMMEDIATELY UPON
DEMAND.


9.             RELEASE.  UPON THE PAYMENT IN FULL OF THE DEBT AND PERFORMANCE IN
FULL OF ALL OF BORROWER’S OBLIGATIONS UNDER THE OTHER LOAN DOCUMENTS, THIS
ASSIGNMENT SHALL BECOME AND BE VOID AND OF NO EFFECT AND, UPON REQUEST, AT
ASSIGNOR’S SOLE COST AND EXPENSE, ASSIGNEE WILL CONFIRM SUCH TERMINATION IN
WRITING OR DELIVER AN ASSIGNMENT IN LIEU OF TERMINATION.


10.           POWER OF ATTORNEY.  ASSIGNOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS ASSIGNEE AS ITS ATTORNEY-IN-FACT, WHICH POWER IS COUPLED WITH AN
INTEREST, AND IS DEEMED TO BE NON-CANCELABLE, WITH FULL POWER OF SUBSTITUTION,
TO, IN ASSIGNEE’S OWN NAME AND CAPACITY, OR IN THE NAME AND CAPACITY OF
ASSIGNOR, BUT ONLY FOR SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH ASSIGNEE MAY
DEEM REASONABLY NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS
ASSIGNMENT, INCLUDING, WITHOUT LIMITATION, TO (A) RECEIVE, INDORSE AND COLLECT
ALL INSTRUMENTS MADE PAYABLE TO ASSIGNOR REPRESENTING ANY INTEREST PAYMENT,
DIVIDEND, OR OTHER DISTRIBUTION IN RESPECT OF THE COLLATERAL OR ANY PART THEREOF
AND TO GIVE FULL DISCHARGE FOR THE SAME, (B) DEMAND, RECEIVE AND ENFORCE ALL
RIGHTS OF ASSIGNOR UNDER THE AGREEMENTS (C) MODIFY, SUPPLEMENT AND TERMINATE THE
COLLATERAL AGREEMENTS, IN SUCH MANNER AS ASSIGNEE SHALL ELECT (EXCEPT TO THE
EXTENT SUCH MODIFICATION OR SUPPLEMENTATION WOULD MATERIALLY INCREASE THE
OBLIGATIONS OF ASSIGNOR THEREUNDER), (D) GIVE APPROPRIATE RELEASES, RECEIPTS FOR
OR ON BEHALF OF ASSIGNOR IN CONNECTION WITH THE COLLATERAL AGREEMENTS, AND (E)
FILE, PURSUE, RECEIVE PAYMENT AND ACQUITTANCES FOR OR OTHERWISE COMPROMISE EACH
AND EVERY CLAIM ASSIGNOR HAS OR MAY HAVE AGAINST A COUNTERPARTY FOR PAYMENT OR
OTHERWISE UNDER COLLATERAL AGREEMENTS, ALL IN THE NAME, PLACE AND STEAD OF
ASSIGNOR OR IN ASSIGNEE’S NAME,

3


--------------------------------------------------------------------------------



WITH THE SAME FORCE AND EFFECT AS ASSIGNOR COULD HAVE IF THIS ASSIGNMENT HAD NOT
BEEN MADE. ASSIGNOR AUTHORIZES ANY PERSON TO RELY EXCLUSIVELY ON THE CERTIFICATE
OF AN OFFICER OF ASSIGNEE OR ITS SUCCESSOR WITH RESPECT TO ANY MATTERS SET FORTH
THEREIN AND HEREBY WAIVES AND RELEASES ANY CLAIM ASSIGNOR MAY HAVE AGAINST SUCH
PERSON FOR ITS RELIANCE. ASSIGNOR HEREBY AGREES TO DELIVER TO ASSIGNEE,
IMMEDIATELY UPON ASSIGNEE’S WRITTEN DEMAND, ALL INSTRUMENTS AND DOCUMENTS AS
ASSIGNEE MAY REASONABLY REQUIRE IN ORDER TO PERMIT AND EVIDENCE ASSIGNEE’S
SUCCESSION TO THE RIGHT, TITLE AND INTEREST OF ASSIGNOR IN AND TO THE COLLATERAL
AS PROVIDED HEREIN (WHICH SUCCESSION SHALL ONLY BE EFFECTIVE FOR SO LONG AS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING). ASSIGNOR ACKNOWLEDGES AND
AGREES THAT THE POWER OF ATTORNEY HEREIN GRANTED IS COUPLED WITH AN INTEREST AND
IS IRREVOCABLE.


11.           TRIAL BY JURY WAIVED.  ASSIGNEE AND ASSIGNOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ASSIGNEE OR ASSIGNOR IN CONNECTION HEREWITH OR THEREWITH.
ASSIGNOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF TJIS ASSIGNMENT)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ASSIGNEE ENTERING INTO THIS
ASSIGNMENT AND EACH OTHER LOAN DOCUMENT.


12.           CONSENT TO JURISDICTION.  ANY LEGAL SUIT, ACTION OR PROCEEDING.
AGAINST (I) ANY PARTY COMPRISING ASSIGNOR OR (II) ASSIGNEE ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT MAY AT ASSIGNEE’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND ASSIGNOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND ASSIGNOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  EACH PARTY COMPRISING ASSIGNOR DOES HEREBY DESIGNATE AND APPOINT:

National Registered Agents, Inc.
875 Avenue of the American
Suite 501
New York, New York 10001


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO ASSIGNOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT

4


--------------------------------------------------------------------------------



EFFECTIVE SERVICE OF PROCESS UPON ASSIGNOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK.  EACH PARTY COMPRISING ASSIGNOR (I) SHALL
GIVE PROMPT NOTICE TO ASSIGNEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.


13.           GOVERNING LAW, ENTIRE AGREEMENT, ETC.  THIS ASSIGNMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF ANY SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. THIS ASSIGNMENT CONSTITUTES THE ENTIRE UNDERSTANDING AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.


14.           FURTHER ASSURANCES.  ASSIGNOR AGREES TO EXECUTE AND DELIVER, IN
RECORDABLE FORM IF NECESSARY, ANY AND ALL DOCUMENTS AND INSTRUMENTS REQUESTED BY
THE ASSIGNEE TO GIVE EFFECT TO THE TERMS AND PROVISIONS OF THIS ASSIGNMENT.


15.           SEVERABILITY.  ANY PROVISION OF THIS ASSIGNMENT WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH PROVISION AND
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS OF THIS
ASSIGNMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY
OTHER JURISDICTION.


16.           EXECUTION IN COUNTERPARTS, EFFECTIVENESS, ETC.  THIS ASSIGNMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE EFFECTIVE
ONLY UPON DELIVERY AND THEREAFTER SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH
SHALL BE TAKEN TO BE ONE AND THE SAME INSTRUMENT, FOR THE SAME EFFECT AS IF ALL
PARTIES HERETO HAD SIGNED THE SAME SIGNATURE PAGE. ANY SIGNATURE PAGE OF THIS
ASSIGNMENT MAY BE DETACHED FROM ANY COUNTERPART OF THIS ASSIGNMENT WITHOUT
IMPAIRING THE LEGAL EFFECT OF ANY SIGNATURES THEREON AND MAY BE ATTACHED TO
ANOTHER COUNTERPART OF THIS ASSIGNMENT IDENTICAL IN FORM HERETO BUT HAVING
ATTACHED TO IT ONE OR MORE ADDITIONAL SIGNATURE PAGES.


17.           NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED
OR PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL
PURPOSES IF (I) HAND DELIVERED, (II) SENT BY CERTIFIED OR REGISTERED UNITED
STATES MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, (III) SENT BY EXPEDITED
PREPAID DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED STATES POSTAL SERVICE,
WITH PROOF OF ATTEMPTED DELIVERY, OR (IV) SENT BY FACSIMILE (WITH ANSWER BACK
ACKNOWLEDGED), IN EACH CASE ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND
PERSON AS SHALL

5


--------------------------------------------------------------------------------



BE DESIGNATED FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE MAY BE, IN A
NOTICE TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN THIS SECTION
19):

If to Assignee:                                                                
Column Financial, Inc.
11 Madison Avenue, 9th Floor
New York, New York 10010
Attention:  Michael May - Director
Facsimile No.:  (212) 352-8106

with a copy to:                                                                
Column Financial, Inc.
One Madison Avenue
New York, New York 10010
Legal and Compliance Department
Attention:  Casey McCutcheon, Esq.
Facsimile No.:  (917) 326-8433

and a copy
to:                                                                    Fried,
Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Jonathan L. Mechanic, Esq.
Facsimile No.:  (212) 859-4000

If to any Assignor:                                           c/o OpBiz, L.L.C.
3667 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention:  Mark Helm, Esq.
Facsimile No.:  (702) 785-5936

With a copy to:                                                            
Greenberg Traurig LLP
200 Park Avenue
New York, New York 10166
Attention:  Joseph F. Kishel, Esq.
Facsimile No.:  (212) 805-9238

A notice shall be deemed to have been given, (i) in the case of hand delivery,
at the time of delivery, (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day,  (iii) in the case
of expedited prepaid delivery, upon the first attempted delivery on a Business
Day, or (iv) in the case of facsimile, upon sender’s receipt of a machine
generated confirmation of successful transmission after advice by telephone to
recipient that a facsimile notice is forthcoming.


18.           MODIFICATION.  THIS ASSIGNMENT MAY NOT BE MODIFIED, AMENDED OR
TERMINATED EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY ALL OF THE PARTIES HERETO.


19.           SUCCESSORS AND ASSIGNS.  THIS ASSIGNMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF ASSIGNOR AND ASSIGNEE AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.

6


--------------------------------------------------------------------------------



20.           ASSIGNABILITY.  ASSIGNEE SHALL HAVE THE RIGHT TO ASSIGN THIS
ASSIGNMENT AND THE OBLIGATIONS HEREUNDER ONLY IN CONNECTION WITH THE ASSIGNMENT
OF THE LOAN.  THE PARTIES HERETO ACKNOWLEDGE THAT FOLLOWING THE EXECUTION AND
DELIVERY OF THIS ASSIGNMENT, ASSIGNEE MAY SELL, TRANSFER AND ASSIGN THIS
ASSIGNMENT, THE LOAN AND THE OTHER LOAN DOCUMENTS.  ALL REFERENCES TO “ASSIGNEE”
HEREUNDER SHALL BE DEEMED TO INCLUDE THE ASSIGNS OF ASSIGNEE AND THE PARTIES
HERETO ACKNOWLEDGE THAT ACTIONS TAKEN BY ASSIGNEE HEREUNDER MAY BE TAKEN BY
ASSIGNEE’S AGENTS AND BY THE AGENTS OF THE ASSIGNS OF ASSIGNEE.

23.           Secondary Market Transactions.  TSP Owner hereby covenants and
agrees to be bound and to abide by the terms of Section 9.1 and 9.2 of the Loan
Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment on
the day and year first written above.

 

ASSIGNOR:

 

 

 

 



OPBIZ, L.L.C., a Nevada limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

FEE OWNER:

 

 

 

PH FEE OWNER LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TSP OWNER:

 

 

 

 

TSP OWNER LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


Schedule-1

Bank Name: KeyBank, N.A.
ABA Number: 021-300-077
Account Name: PH Fee Owner LLC and OpBiz, L.L.C. Cash Management Account, f/b/o
Column Financial Inc., and its successors and assigns, as secured party
Account Number: 327825049676

Note: For deposit in Timeshare Project Proceeds Account


--------------------------------------------------------------------------------


 

ASSIGNEE:

 

 

 

COLUMN FINANCIAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------